*628MEMORANDUM **
We have reviewed the opening brief. This appeal is appropriate for summary disposition under Ninth Circuit Rule 3-6 because appellant challenges his sentence based on United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), but Booker does not apply to cases on collateral review. United States v. Cruz, 423 F.3d 1119, 1120-21 (9th Cir.2005) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.